                          Case 2:19-cv-00793-JCM-BNW Document 1 Filed 05/07/19 Page 1 of 5


                     1    GARG GOLDEN LAW FIRM
                          ANTHONY B. GOLDEN, ESQ.
                     2    Nevada Bar No. 9563
                          PUNEET K. GARG, ESQ.
                     3    Nevada Bar No. 9811
                          3145 St. Rose Parkway, Suite 230
                     4    Henderson, Nevada 89052
                          Tel: (702) 850-0202
                     5    Fax: (702) 850-0204
                          Email: agolden@garggolden.com
                     6
                          Counsel for Plaintiff
                     7

                     8                                UNITED STATES DISTRICT COURT

                     9                                         DISTRICT OF NEVADA

                   10

                   11     JEFFREY DENNIS, an individual,                     CASE NO.:       2:19-cv-00793

                   12                                   Plaintiff,           COMPLAINT

                   13     vs.                                                DEMAND FOR JURY TRIAL

                   14     SOC LLC, a Delaware limited liability company,
                          and MISSION SUPPORT AND TEST
                   15     SERVICES, LLC,

                   16                                   Defendant.

                   17

                   18            COMES NOW Plaintiff Jeffrey Dennis (“Plaintiff” or “Dennis”), by and through his

                   19     attorneys, the Garg Golden Law Firm, and files this Complaint against Defendant SOC LLC

                   20     (“SOC”) and Mission Support and Test Services LLC (“MSTS”) (SOC and MSTS, collectively

                   21     “Defendants”) alleging as follows:

                   22                                     JURISDICTION AND VENUE

                   23            1.      This action is brought to remedy violations of the rights of Plaintiff under the

                   24     Americans with Disabilities Act, as amended by the ADA Amendments Act, 42 U.S.C. § 12101

                   25     et seq. (the “ADA”), and the corresponding Nevada Revised Statutes (“NRS”) § 613.310 et seq.

                   26     for discrimination.

                   27            2.      Injunctive and declaratory relief, damages and other appropriate legal and equitable

                   28     relief are sought pursuant to 42 U.S.C. § 12101 et seq. and NRS § 613.330.
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00793-JCM-BNW Document 1 Filed 05/07/19 Page 2 of 5


                     1            3.      Venue is proper in this District pursuant to 42 U.S.C. § 12101 et seq. and NRS §

                     2    613.330, as all facts and circumstances surrounding Plaintiff’s claims occurred in Nevada.

                     3    Additionally, this Court has supplemental jurisdiction over the claims in this action arising under

                     4    the laws of the State of Nevada pursuant to 28 U.S.C. § 1367 and the principles of pendent

                     5    jurisdiction.

                     6                                                 PARTIES

                     7            4.      Plaintiff at all relevant times was a resident of Clark County, Nevada.

                     8            5.      On information and belief, SOC is a limited liability company organized under the

                     9    laws of Delaware, with operations in Nevada as the security contractor for the Nevada National

                   10     Test Site.

                   11             6.      On information and believe, MSTS is a limited liability company organized under

                   12     the laws of Delaware, with operations in Nevada and manages the operations at the Nevada

                   13     National Test Site.

                   14                                    PROCEDURAL REQUIREMENTS

                   15             7.      Plaintiff duly filed complaints with the U.S. Equal Employment Opportunity

                   16     Commission (“EEOC”) against both Defendants.

                   17             8.      The EEOC issued to Plaintiff Notices of Right to Sue with regard to the complaints

                   18     against Defendants on or about May 7, 2019. Plaintiff exhausted all administrative remedies in

                   19     connection with this action.

                   20             9.      Plaintiff fully complied with all prerequisites for jurisdiction in this Court to bring

                   21     claims under the ADA, ADAAA, and related Nevada Revised Statutes §§ 613.330. No

                   22     administrative prerequisite exits for Plaintiff’s other claims.

                   23                                        GENERAL ALLEGATIONS

                   24             10.     In or about August 2012, Plaintiff underwent a kidney transplant. The transplant

                   25     was successful, and Plaintiff has had no limitations or restrictions related to any types of work.

                   26             11.     In or around June 2018, Plaintiff received a conditional offer of employment from

                   27     SOC for the position of Security Police Officer Trainee for its operations at the Nevada National

                   28     Test Site, which Plaintiff accepted.
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          2 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00793-JCM-BNW Document 1 Filed 05/07/19 Page 3 of 5


                     1           12.     The conditional offer required Plaintiff, among other things, to meet all medical,

                     2    psychological, and physical fitness requirements for Basic readiness Standards as stated in 10

                     3    C.F.R. 1046.

                     4           13.     Under the law and under SOC and MSTS’s guidelines, a kidney transplant is not a

                     5    disqualifier for the position for which Plaintiff received a conditional offer.

                     6           14.     Plaintiff disclosed all relevant medical information to Defendants.

                     7           15.     Plaintiff passed the Phase I medical assessment.

                     8           16.     Following the Phase II medical assessment, however, Plaintiff was denied

                     9    employment based on alleged issues involving Plaintiff’s renal function, and the conditional offer

                   10     of employment was withdrawn by SOC and MSTS due to the alleged “need to accommodate

                   11     changing work and meal schedules without potential incapacity.”

                   12            17.     Based on that determination, SOC and MSTS terminated Plaintiff’s employment.

                   13            18.     Nothing in Plaintiff’s medical assessments, however, suggested that Plaintiff

                   14     needed an accommodation in terms of work or meal schedules.

                   15            19.     Plaintiff provided Defendants with a letter from his nephrologist indicating Plaintiff

                   16     had no dietary or work restrictions for any type of job and that the renal issue indicated by the

                   17     physician assistant, Todd Kuhnwald, PA, who evaluated Plaintiff, was merely due to case of

                   18     diarrhea causing dehydration.

                   19            20.     Nearly a year prior, Plaintiff had undergone a medical screening for a similar

                   20     position at the Nevada National Test Site with the predecessor security contractor to SOC,

                   21     Centerra, and was designated as being fit for “full duty.”

                   22            21.     The same physician assistant, Todd Kuhnwald, PA, evaluated Plaintiff in the prior

                   23     assessment as well and reported no disqualifying issues.

                   24            22.     Plaintiff attempted to appeal the withdrawal of his conditional offer of employment

                   25     but was told that appeals are only available for existing employees.

                   26            23.     Despite Defendants’ actions and those of the medical professionals who evaluated

                   27     Plaintiff, Plaintiff remained ready, willing, and able to perform the essential functions of the job

                   28     for which he had received a conditional offer of employment.
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          3 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00793-JCM-BNW Document 1 Filed 05/07/19 Page 4 of 5


                     1                                       FIRST CLAIM FOR RELIEF

                     2                                        (Disability Discrimination)

                     3            24.     Plaintiff repeats and realleges the allegations of the prior paragraphs as though fully

                     4    set forth herein.

                     5            25.     At all relevant times, Plaintiff was a qualified individual with a disability and who

                     6    Defendants regarded as having additional disabilities that plaintiff did not have.

                     7            26.     Although Plaintiff did not seek or request any accommodations, Defendants

                     8    regarding Plaintiff as having a “need to accommodate changing work and meal schedules without

                     9    potential incapacity,” which Defendants did not accommodate.

                   10             27.     Although Plaintiff had no disqualifying medical conditions, Defendants

                   11     discriminated against Plaintiff by terminating Plaintiff’s employment based on medical conditions

                   12     that were not disqualifying conditions and regarding plaintiff as having additional medical

                   13     conditions that he did not have.

                   14             28.     As a direct and proximate result of Defendant’s conduct, Plaintiff is now suffering

                   15     and will continue to suffer irreparable injury and monetary damages in the form of past, present,

                   16     and future lost earnings; past, present, and future pain and suffering; and other losses associated

                   17     with such embarrassment, humiliation, and mental and emotional pain in an amount to be

                   18     determined at trial.

                   19             29.     Defendant’s conduct was willful, intentional, oppressive, malicious, and done with

                   20     a wanton and reckless disregard for the rights of Plaintiff, thereby warranting the imposition of

                   21     punitive damages in an amount to be determined at trial.

                   22             30.     As a result of Defendant’s conduct, Plaintiff has been required to retain the services

                   23     of an attorney and, as a direct and foreseeable result has been damaged thereby and is entitled to

                   24     reasonable attorney’s fees and costs.

                   25                                          PRAYER FOR RELIEF

                   26             WHEREFORE, Plaintiff respectfully requests that this Court enter judgment for Plaintiff

                   27     as follows:

                   28             1.      Declaring that the acts and practices complained of herein are in violation of the
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                          4 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:19-cv-00793-JCM-BNW Document 1 Filed 05/07/19 Page 5 of 5


                     1    ADA and NRS §§ 613.330;

                     2           2.      Awarding judgment as appropriate and requiring Defendant to pay Plaintiff’s

                     3    compensatory damages, consequential damages, special damages, and any other damages

                     4    described herein and to be proven at trial, including punitive damages, back pay, and front pay;

                     5           3.      Awarding prejudgment interest;

                     6           4.      Awarding Plaintiff fees and costs associated with bringing this action, in addition

                     7    to reasonable attorney’s fees as provided by the United States and or the Nevada statutes; and

                     8           5.      Granting such other and further relief as this Court deems necessary and proper.

                     9                                             JURY DEMAND

                   10            Plaintiff demands a jury trial on all issues triable by a jury herein.

                   11            DATED this 7th day of May, 2019.

                   12                                                         GARG GOLDEN LAW FIRM

                   13                                                         By /s/ Anthony B. Golden
                                                                                ANTHONY B. GOLDEN, ESQ.
                   14                                                           Nevada Bar No. 9563
                                                                                3145 St. Rose Parkway, Suite 230
                   15                                                           Henderson, Nevada 89052
                                                                                Counsel for Plaintiff
                   16

                   17

                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                         5 of 5
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
